 8:20-cv-00282-RGK-PRSE Doc # 47 Filed: 08/10/21 Page 1 of 5 - Page ID # 336




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

RAYSEAN BARBER,                                              8:20CV282

                    Plaintiff,
                                                         MEMORANDUM
       vs.                                                AND ORDER

SCOTT FRAKES, et al.,

                    Defendants.


      On July 2, 2021, the court directed the Clerk of Court to enter a default against
Defendants Dr. Natalie Baker and Dr. Meredith Griffin for failure to plead or
otherwise defend within 21 days after being served with the summons and
complaint, as required by Fed. R. Civ. P. 12(a). (See Filing 39.)
       On July 22, 2021, Dr. Baker filed a Motion to Set Aside Default. (Filing 44.)
Plaintiff has filed an opposing brief. (Filing 45.)
      A court may set aside the entry of default under Federal Rule of Civil
Procedure 55(c) for “good cause.” To determine whether good cause exists, this
court considers the: (1) blameworthiness or culpability of the defaulting party; (2)
existence of a meritorious defense; and (3) prejudice to the other party by setting
aside default. Johnson v. Leonard, 929 F.3d 569, 573 (8th Cir. 2019). Setting aside
default is often appropriate “for marginal failures when there [are] meritorious
defenses and an absence of prejudice.” Id., at 573-74 (quoting Johnson v. Dayton
Elec. Mfg. Co., 140 F.3d 781, 784 (8th Cir. 1998)). “Good cause” is a less stringent
standard than “excusable neglect.” In re Jones Truck Lines, Inc., 63 F.3d 685, 687
(8th Cir. 1995).
       Dr. Baker explains that the default occurred because she wrongly assumed
that the Attorney General’s Office would automatically represent her. Once she was
notified of the default, Dr. Baker quickly contacted the Attorney General’s Office to
request representation. Dr. Baker should not have ignored the summons, but this
appears to have been an innocent mistake, and she claims to have a meritorious


                                          1
 8:20-cv-00282-RGK-PRSE Doc # 47 Filed: 08/10/21 Page 2 of 5 - Page ID # 337




defense. The motion to set aside default was filed promptly, and the court finds
Plaintiff will not be prejudiced by a slight delay. Although this case was filed in July
2020, it has not gotten past the pleading stage and no progression order has been
entered. Thus, upon consideration of all relevant factors, the court finds good cause
for setting aside the default that was entered against Dr. Baker.
       Also pending before the court is Plaintiff’s motion for clerk’s entry of default
against Dr. Jason Ourada, which was filed on July 19, 2021 (Filing 42). The record
shows that Dr. Ourada was served with summons by certified mail at an Omaha
office address on June 15, 2021 (Filing 41), and that he has not filed an answer or
otherwise responded to the complaint since then. Although more than 21 days has
elapsed, the court will deny Plaintiff’s motion without prejudice to refiling and, as a
precautionary measure, will direct the Clerk of Court to issue a new summons for
service upon the State of Nebraska regarding the individual-capacity claim against
Dr. Ourada, The court will further direct that service by made upon the State of
Nebraska regarding the individual-capacity claim against Dr. Griffin, because there
may be a question concerning the effectiveness of the service that was made upon
her by certified mail at a Lincoln office address, but not also at the Office of the
Nebraska Attorney General.
       When the court directed that summonses be issued for service on Defendants
who are sued only in their individual capacities, it did not direct that summonses also
be issued for service on the State of Nebraska. If Defendants were state employees,
and unless service was made by one of the three means prescribed in Rule 4(e) rather
than pursuant to Nebraska law,1 then service should also have been made upon the
State under a Nebraska law enacted in 2017, which provides:
      Any employee of the state, as defined in section 81-8,210, sued in an
      individual capacity for an act or omission occurring in connection with

      1
        An individual may be served by: “(A) delivering a copy of the summons and
of the complaint to the individual personally; (B) leaving a copy of each at the
individual’s dwelling or usual place of abode with someone of suitable age and
discretion who resides there; or (C) delivering a copy of each to an agent authorized
by appointment or by law to receive service of process.” Fed. R. Civ. P. 4(e)(2). An
individual may also be served by “following state law for serving a summons in an
action brought in courts of general jurisdiction in the state where the district court is
located or where service is made.” Fed. R. Civ. P. 4(e)(1).

                                           2
 8:20-cv-00282-RGK-PRSE Doc # 47 Filed: 08/10/21 Page 3 of 5 - Page ID # 338




      duties performed on the state’s behalf, regardless of whether the
      employee is also sued in an official capacity, must be served by serving
      the employee under section 25-508.012 and also by serving the state
      under section 25-510.02. 3
Neb. Rev. Stat. Ann. § 25-511 (Westlaw 2021).
      Because service was made by certified mail as permitted by Nebraska law,
compliance with § 25-511 was required if Defendants were state employees. For
purposes of this statute,
      Employee of the state means any one or more officers or employees of
      the state or any state agency and shall include duly appointed members
      of boards or commissions when they are acting in their official capacity.
      State employee does not include any employee of an entity created
      pursuant to the Interlocal Cooperation Act or the Joint Public Agency
      Act or any contractor with the State of Nebraska.
Neb. Rev. Stat. Ann. § 81-8,210 (Westlaw 2021).
       Plaintiff does not specifically allege that Dr. Ourada and Dr. Griffin were state
employees, but instead alleges that Dr. Ourada was a “psychiatrist for NDCS” and
Dr. Griffin was a “psychologist for NDCS.” 4 (Filing 14, ¶¶ 23, 20.) Nebraska law
requires indemnification for § 1983 claims brought against contractors who provide
medical services to state prisoners, and authorizes the Attorney General to defend
against such claims, see Neb. Rev. Stat. § 81-8,239.08, but this statute does not mean
that all prison medical providers are state employees. Smith v. Clarke, 458 F.3d 720,
725-26 (8th Cir. 2006) (holding that prison doctor was an independent contractor, so
medical malpractice claim was not brought against an “employee of the state” under
the State Tort Claims Act). “Nebraska courts look at the totality of the circumstances

      2
         “An individual party, other than a person under the age of fourteen years,
may be served by personal, residence, certified mail, or designated delivery service.”
Neb. Rev. Stat. § 25-508.01(1).
       3
         “The State of Nebraska … and any employee of the state … sued in an
official capacity may be served by leaving the summons at the office of the Attorney
General … or by certified mail or designated delivery service addressed to the office
of the Attorney General.” Neb. Rev. Stat. § 25-510.02(1).
       4
         Similarly, Plaintiff alleges that Dr. Baker was a “psychiatrist for NDCS.”
(Filing 14, ¶ 19.)

                                           3
 8:20-cv-00282-RGK-PRSE Doc # 47 Filed: 08/10/21 Page 4 of 5 - Page ID # 339




to decide whether one is an employee or an independent contractor.” Id., at 726
(citing Reeder v. State, 649 N.W.2d 504, 512 (Neb. App. 2002) (listing 10 factors to
consider)). Ordinarily, a person’s status as an employee or an independent contractor
is a question of fact. Reeder, 649 N.W.2d at 511.
       Because it is unknown at this point whether Dr. Ourada was an employee of
the Nebraska Department of Correctional Services, the court will not direct that a
default be entered against him at this time. If Dr. Ourada does not plead or otherwise
defend within 21 days after this second summons is served on the State of Nebraska,
Plaintiff may again move for entry of entry of default.
      Although Dr. Griffin has not moved to set aside the default that was entered
against her on July 2, 2021, despite being given notice thereof (see Filing 39), the
court will also direct that another summons be served on the State to ensure that the
service of process is complete.
      The court will not direct that a second summons be served on the State of
Nebraska regarding the individual-capacity claim against Dr. Baker because the
Attorney General has already entered an appearance on her behalf.
      IT IS THEREFORE ORDERED:
      1. Defendant Dr. Natalie Baker’s motion to set aside default (Filing 44) is
         granted.
      2. The default entered by the Clerk of Court on July 9, 2021, against
         Defendant Dr. Natalie Baker (Filing 40) is hereby set aside. However, the
         default entered by the Clerk of Court on July 9, 2021, against Defendant
         Dr. Meredith Griffin (also Filing 40) will remain in full force and effect.
      3. Plaintiff’s motion for clerk’s entry of default against Dr. Jason Ourada
         (Filing 42) is denied without prejudice to reassertion.
      4. For service of process on Defendant Dr. Jason Ourada in his individual
         capacity in accordance with Neb. Rev. Stat. § 25-511, the Clerk of Court
         is directed to issue a new summons form and USM-285 form for said
         Defendant using the address “Office of the Nebraska Attorney General,
         2115 State Capitol, Lincoln, NE 68509,” and forward the completed forms
         to the Marshals Service together with one copy each of the following
         documents: (1) Plaintiff’s Second Amended Complaint (Filing 14); (2) the


                                          4
8:20-cv-00282-RGK-PRSE Doc # 47 Filed: 08/10/21 Page 5 of 5 - Page ID # 340




       court’s April 28, 2021 Memorandum and Order (Filing 15); and (3) this
       Memorandum and Order. The Marshals Service shall serve Defendant
       Dr. Jason Ourada in his individual capacity at the office of the
       Nebraska Attorney General, 2115 State Capitol, Lincoln, NE 68509.
       See Federal Rule of Civil Procedure 4(e)(1); Neb. Rev. Stat. § 25-511;
       Neb. Rev. Stat. § 25-510.02.
    5. For service of process on Defendant Dr. Meredith Griffin in her individual
       capacity in accordance with Neb. Rev. Stat. § 25-511, the Clerk of Court
       is directed to issue a new summons form and USM-285 form for said
       Defendant using the address “Office of the Nebraska Attorney General,
       2115 State Capitol, Lincoln, NE 68509,” and forward the completed forms
       to the Marshals Service together with one copy each of the following
       documents: (1) Plaintiff’s Second Amended Complaint (Filing 14); (2) the
       court’s April 28, 2021 Memorandum and Order (Filing 15); and (3) this
       Memorandum and Order. The Marshals Service shall serve Defendant
       Dr. Meredith Griffin in her individual capacity at the office of the
       Nebraska Attorney General, 2115 State Capitol, Lincoln, NE 68509.
       See Federal Rule of Civil Procedure 4(e)(1); Neb. Rev. Stat. § 25-511;
       Neb. Rev. Stat. § 25-510.02.
    6. The United States Marshal shall serve all process in this case without
       prepayment of fees from Plaintiff.
    7. Plaintiff was previously granted an extension until July 27, 2021, to
       complete service of process. The court will further extend the deadline to
       complete service of process to September 27, 2021. The Clerk of Court
       shall set a pro se case management deadline accordingly.

    Dated this 10th day of August 2021.

                                          BY THE COURT:


                                          Richard G. Kopf
                                          Senior United States District Judge




                                      5
